Examiner’s Comment
Allowable Subject Matter
Claims 1-3 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power conversion apparatus, which is configured to operably generate an output power which is configured to be supplied to a load; the power conversion apparatus comprising: wherein the control circuit is configured as one of the following: (1) the control circuit including: a plurality of current sources; and at least one switch, which is configured to operably control the plurality of current sources, so that the switching control signal has the plurality of waveform segments during the soft-start period; (2) the control circuit including: a first capacitor; a first resistor coupled to the first capacitor, wherein the first resistor and the first capacitor form a first filter path; and a plurality of switches coupled between the first filter path and a voltage source having the second level, wherein each switch generates the switching control signal according to a corresponding upstream control signal, so that the switching control signal has the plurality of waveform segments during the soft-start period, wherein the corresponding upstream control signal is generated according to the enable signal; or (3) the control circuit including: a second capacitor; a second resistor coupled to the second capacitor, wherein the second resistor and the second capacitor form a second filter path; and a current source coupled between the second filter path and a voltage source having the second level, wherein the current source generates the switching control signal according to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838